Citation Nr: 1616205	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  12-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to February 1950 and from July 1950 to May 1954.  The Veteran died in December 2009, and the appellant has filed a claim as his surviving spouse.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the course of the appeal, the Veteran's claims file was transferred to the RO in Phoenix, Arizona.

In February 2013, the appellant testified at a Board hearing held before the undersigned Veterans Law Judge in Phoenix, Arizona.  A copy of the transcript is of record.

In November 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in December 2009, and the immediate cause of death was Hodgkin's lymphoma due to or as a consequence of squamous cell cancer of the mouth and anemic coronary artery disease.  

2.  At the time of the Veteran's death, service connection was in effect for residuals of a tonsillectomy and a laceration of the right shoulder.  

3.  The cause of the Veteran's death developed many years after service and was not the result of a disease or injury incurred in active service, to include any asbestos exposure therein.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Court has held that additional, detailed notice requirements apply in the context of a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of death.  In particular, this notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the RO provided the appellant with a notification letter in February 2010, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the appellant of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  This letter also satisfied the Hupp and Dingess notification requirements.  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The appellant has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the appellant and her representative, as well as a transcript of the February 2013 hearing.

In addition, a VA medical opinion was obtained in April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); see also Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim).  In November 2014, the Board remanded the matter to obtain a VA medical opinion.  The Board finds that the VA opinion is adequate to decide the case because it was predicated on a review of the claims file and consideration of the Veteran's pertinent medical history, as well as the appellant's statements.  The opinion sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Barr, 21 Vet. App. at 311.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met and that the AOJ has substantially complied with the Board's November 2014 remand instructions.  38 U.S.C.A. § 5103A(a); see Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appellant also testified at a hearing before the undersigned Veterans Law Judge in February 2013.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disorder that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including Hodgkin's disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. As Hodgkin's disease is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the appellant contends that the Veteran's Hodgkin's lymphoma caused his death and that his Hodgkin's lymphoma was related to asbestos exposure during his military service.  In a March 2010 statement, she specifically asserted that asbestos was used in the construction of USS Antietam and USS Princeton, which are the two Naval ships that the Veteran served upon during military service.  As a result, she believes the Veteran was exposed to asbestos which caused him to develop Hodgkin's lymphoma and ultimately his death.  The appellant reiterated these contentions at the February 2013 Board hearing, and she asserted that the Veteran's squamous cell cancer of mouth was due to asbestos exposure and was another possible cause of his death.

The Veteran's death certificate indicates that the immediate cause of his death was Hodgkin's lymphoma due to or as a consequence of squamous cell cancer of mouth and anemic coronary artery disease.  The record shows that he was diagnosed with squamous cell cancer of the mouth in 2006 and Hodgkin's Lymphoma in 2009.  

The Veteran's military personnel records also confirm that he served on the USS Antietam and USS Princeton.  His military occupational specialty (MOS) included duties with the air transportation squadron and as a mechanic.  Given his duties aboard the ships, it is possible that the Veteran was exposed to asbestos.

Nevertheless, the Board finds that the most probative evidence weighs against a finding that the Veteran's Hodgkin's lymphoma and squamous cell carcinoma of the mouth were related to his military service, to include any asbestos exposure therein.  After reviewing the claims file, the April 2015 VA examiner opined that it was less likely than not that the Veteran's squamous cell carcinoma, Hodgkin's lymphoma, and anemic coronary artery disease were related to his in-service asbestos exposure.  The examiner provided adequate rationale for her opinion, referencing the medical principles involved, the scientific research, and the Veteran's specific medical history.  The examiner also opined that the Veteran's service-connected tonsillectomy and laceration of the shoulder less likely than not caused or contributed to his death.   

The evidence weighing in favor of service connection consists of a February 2013 medical opinion from Dr. S.K., internet articles, and statements from the appellant.  Dr. S.K. indicated that he reviewed the Veteran's medical records and opined that "as likely as not," his exposure to Asbestosis in the Navy on the USS Antiem and the USS Princeton were contributing causes to his death from Stage 4 Hodgkin's Lymphoma carcinoma."  However, he did not provide any rationale for this conclusion.  Therefore, the Board finds that the opinion has limited probative value.

The appellant also submitted various internet articles noting that asbestos exposure can cause asbestosis, pleural plaques, and certain kinds of cancers.  An article from Asbestos.com notes that there was an inconsistency in the scientific research as to whether there is a connection between asbestos and lymphomas.  The Board observes that the generally applicable standard for establishing the value of such evidence was discussed in Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  In order to establish service connection by means of such treatise evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  The evidence submitted by the appellant does not establish a link between the Veteran's in-service asbestos exposure and his later diagnoses of Hodgkin's lymphoma and squamous cell carcinoma of the mouth.  The evidence merely shows that asbestos is a considered a carcinogen and can cause certain types of cancers and that the scientific community is unclear as to whether there is an increased risk of lymphomas in individuals who have been exposed to asbestos.  The Board finds that the evidence submitted by the Veteran's representative does not have the requisite "degree of certainty" required by Wallin and Sacks, supra; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about the possibility of a link between chest trauma and restrictive lung disease . . . [is] too general and inconclusive ...").  Therefore, the Board finds this evidence has little, if any, probative value.  

The Board has also considered the statements of the appellant and her representative.  The appellant is certainly competent to report as to matters of which she observed or had first-hand knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the ultimate etiology questions in this case are related to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Moreover, even assuming the appellant's lay assertions regarding etiology are competent, the Board nevertheless finds the April 2015 VA examiner's opinion to be more probative, as it based on a review of the record and the examiner's medical education, training, and experience.  She also considered medical literature provided rationale in support of his opinion.

In light of the above, the Board finds that the criteria for service connection for the cause of the Veteran's death have not been met, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


